

EXHIBIT 10(pp)
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN


FY ______ NON-QUALIFIED STOCK OPTION AGREEMENT FOR NON-EMPLOYEE DIRECTORS
(ANNUAL EQUITY GRANT)
This Non-Qualified Stock Option Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company and identified in the Company’s records,
as the recipient of a Non-Qualified Stock Option Grant during the Company’s
fiscal year _____. This Agreement is effective as of the date of grant
communicated to you and set forth in the Company’s records (the “Grant Date”).
The Company desires to provide you with an opportunity to purchase shares of the
Company’s Common Stock, no par value (the “Common Stock”), as provided in this
Agreement in order to carry out the purpose of the Company’s 2002 Stock
Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Grant of Option.
The Company hereby grants to you, effective as of the Grant Date, the right and
option (the “Option”) to purchase all or any part of the aggregate number of
shares of Common Stock communicated to you and set forth in the Company’s
records, on the terms and conditions contained in such communication, this
Agreement and the Plan. The Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
2.    Exercise Price.
The per share purchase price of the shares subject to the Option shall be the
purchase price per share communicated to you and set forth in the Company’s
records.
3.    Term of Option and Exercisability. The term of the Option shall be for a
period of ten years from the Grant Date, terminating at the close of business on
the expiration date communicated to you and set forth in the Company’s records
(the “Expiration Date”) or such shorter period as is prescribed in Section 4 of
this Agreement. The Option shall become exercisable, or vest, on the date or
dates communicated to you and set forth in the Company’s records, subject to the
provisions of Section 4 of this Agreement. To the extent the Option is
exercisable, you may exercise it in whole or in part, at any time, or from time
to time, prior to the termination of the Option.
4.    Effect of End of Board Service.
(a)    If your service on the Board terminates other than by reason of your
death or Disability (as defined below), any portion of the Option that was not
vested on your last day of Board service shall be forfeited



--------------------------------------------------------------------------------



and any portion of the Option that was vested on your last day of Board service
may be exercised until the earlier of (x) the Expiration Date and (y) the date
that is one year after your last day of Board service.
(b)    If you die while serving on the Board, the Option shall become
immediately exercisable in full as of the date of your death and may be
exercised until the earlier of (x) the Expiration Date and (y) the date that is
one year after the date of your death. The Option may be exercised by your
personal representative or the administrators of your estate or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution.
(c)    If you become Disabled (as defined below) while serving on the Board, the
Option shall become immediately exercisable in full as of the Disability Date
(as defined below) and may be exercised until the earlier of (x) the Expiration
Date and (y) the date that is one year after the date on which the Committee
administering the Plan makes the determination that you are Disabled (the
“Disability Date”). The Option may be exercised by your personal representative.
For purposes of this Agreement, “Disabled” or “Disability” means you have a
disability due to illness or injury which is expected to be permanent in nature
and which prevents you from performing the material duties required by your
regular occupation, all as determined by the Committee administering the Plan.
5.    Method of Exercising Option.
(a)    Subject to the terms and conditions of this Agreement, you may exercise
your Option by following the procedures established by the Company from time to
time. In addition, you may exercise your Option by written notice to the Company
as provided in Section 8 of this Agreement that states (i) your election to
exercise the Option, (ii) the Grant Date of the Option, (iii) the purchase price
of the shares, (iv) the number of shares as to which the Option is being
exercised, (v) the manner of payment and (vi) the manner of payment for any
income tax withholding amount. The notice shall be signed by you or the Person
or Persons exercising the Option. The notice shall be accompanied by payment in
full of the exercise price for all shares designated in the notice. To the
extent that the Option is exercised after your death or the Disability Date, the
notice of exercise shall also be accompanied by appropriate proof of the right
of such Person or Persons to exercise the Option.
(b)    Payment of the exercise price shall be made to the Company through one or
a combination of the following methods:
(i)    cash, in United States currency (including check, draft, money order or
wire transfer made payable to the Company); or
(ii)    delivery (either actual delivery or by attestation) of shares of Common
Stock acquired by you more than six months prior to the date of exercise having
a Fair Market Value on the date of exercise equal to the Option exercise price.
You shall represent and warrant in writing that you are the owner of the shares
so delivered, free and clear of all liens, encumbrances, security interests and
restrictions, and you shall duly endorse in blank all certificates delivered to
the Company.
6.    Taxes.
(a)    You acknowledge that you will consult with your personal tax adviser
regarding the income tax consequences of exercising the Option or any other
matters related to this Agreement. If you are employed by



--------------------------------------------------------------------------------



the Company or an Affiliate of the Company, in order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the
Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the exercise of the Option
by (i) delivering cash (including check, draft, money order or wire transfer
made payable to the order of the Company), (ii) having the Company withhold a
portion of the shares of Common Stock otherwise to be delivered upon exercise of
the Option having a Fair Market Value equal to the amount of such taxes or (iii)
delivering to the Company shares of Common Stock having a Fair Market Value
equal to the amount of such taxes. The Company will not deliver any fractional
share of Common Stock but will pay, in lieu thereof, the Fair Market Value of
such fractional share. Your election must be made on or before the date that the
amount of tax to be withheld is determined.
7.    Adjustments.
In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the shares covered by the Option such that an adjustment is determined
by the Committee administering the Plan to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Agreement, then the Committee administering the Plan
shall, in such manner as it may deem equitable, in its sole discretion, adjust
any or all of the number and type of the shares covered by the Option and the
exercise price of the Option.
8.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.
(b)    No Rights as a Shareholder. Neither you nor your legal representatives
shall have any of the rights and privileges of a shareholder of the Company with
respect to the shares of Common Stock subject to the Option unless and until
such shares are issued upon exercise of the Option.
(c)    No Right to Board Service. Nothing in this Agreement or the Plan shall be
construed as giving you the right to continue to serve on the Board.
(d)    Option Not Transferable. Except as otherwise provided by the Plan or by
the Committee administering the Plan, the Option shall not be transferable other
than by will or by the laws of descent and



--------------------------------------------------------------------------------



distribution and the Option shall be exercisable during your lifetime only by
you or, if permissible under applicable law, by your guardian or legal
representative. The Option may not be pledged, alienated, attached or otherwise
encumbered, and any purported pledge, alienation, attachment or encumbrance of
the Option shall be void and unenforceable against the Company or any Affiliate
of the Company.
(e)    Reservation of Shares. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.
(f)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(g)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(h)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida.
(i)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Employee agrees that the state and federal
courts of Florida shall have jurisdiction over any litigation between you and
the Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.
(j)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans
1000 Darden Center Drive
Orlando, FL 32837


(k)    Award Agreement and Related Documents. This Non-Qualified Stock Option
Agreement shall have no force or effect unless you have been notified by the
Company, and identified in the Company’s records, as the recipient of a
Non-Qualified Stock Option grant. YOU MUST REVIEW AND ACKNOWLEDGE ACCEPTANCE OF
THE TERMS OF THIS AGREEMENT BY EXECUTING THIS AGREEMENT ELECTRONICALLY VIA YOUR
ESTABLISHED ACCOUNT ON THE MORGAN STANLEY SMITH BARNEY WEBSITE. FAILURE TO
ACCEPT THE REFERENCED TERMS AND TO EXCUTE THIS AGREEMENT ELECTRONICALLY WILL
PRECLUDE YOU FROM RECEIVING YOUR STOCK OPTION GRANT. In connection with your
Non-Qualified Stock Option grant and this Award Agreement, the following
additional documents were made available to you electronically, and paper copies
are available on request directed to the Company’s Compensation Department: (i)
the Plan; and (ii) a Prospectus relating to the Plan.

